DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is WO 2015089259 to De Feij (IDS filed 10/11/2018).  Although De Feij teaches care-cleansing compositions comprising (a) sodium lauroyl methyl isethionate (an acyl isethionate surfactant; formula (I) of claim 1 where R1 is C11 alkyl; R2, R3, and R4 are hydrogen; R5 is methyl (a C1 alkyl); and M+ is Na+; (b) guar hydroxypropyltrimonium chloride (a cationic polymer); (c) sodium cococyl isethionate (R6COOCH2CH2SO3M where M is sodium and R6 is a C4-35 unsubstituted hydrocarbyl group); and (d) glycol distearate (a water-insoluble benefit agent) and dimethicone  a silicone compound; a water insoluble benefit agent) (paragraphs 32-33, 52-53, and 75; Tables 3-4; Examples 1-2), de Feij fails to teach or fairly suggest at least 9 wt % of formula (I); less than 0.25 wt% of sodium cococyl isethionate, wherein the composition comprises less than 3 wt% amphoteric or zwitterionic surfactants.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
Jul 28, 2021